DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s response after final filed on 10/28/2021.
Claims 1-4 are pending. 
Claim 1 is independent. 


Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest an encoder used in a numerical control device, the encoder comprising: a configuration information output unit connected to a configuration power source that outputs a predetermined voltage level and configured to output configuration information that determines operation of the signal generation unit, the configuration information output unit including:
a voltage level acquisition unit that acquires a voltage level of the configuration power source; a configuration information selection unit that selects configuration information according to the acquired voltage level among a plurality of types of configuration information along with other features of claim 1 (claim 1).
The combination of the claimed limitations in the independent claim 1 are not anticipated or made obvious by the prior art of search in the examiners opinion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.